DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first-inventor-to-file provisions of the AIA .
Election/Restrictions
1.	A restriction requirement was mailed on 30 April 2021.  Applicant's election without traverse of Group I, claims 1-28 and amino acid substitutions in Group B in the reply filed on 18 August 2021 is acknowledged.  Claim 29 is withdrawn as being drawn to a non-elected invention.  The requirement is still deemed proper and is therefore made FINAL.
Status
Claims 1-28 as filed on 18 August 2021 were examined and rejected in an Office action mailed on 6 January 2022.  Allowable subject matter was identified.  Applicant responded on 6 June 2022 heavily amending claim 1 and claim 15.  Other claims were also amended.  Claim 29 remains withdrawn.  
Claims 1-28 are examined herein.


Examiner’s Notes & Claim Interpretation
2.	Citations to Applicant’s specification, if any, are abbreviated herein “Spec.”

Applicant is requested to cancel claim 29 or amend it to conform to U.S. practice regarding “use” claims.

When SEQ ID NO:10 is translated in the first ORF and compared to SEQ ID NO:1, the results are below.  (NCBP’s BLAST® server 7 September 2022.)  Therefore it does not directly encode a version of SEQ ID NO:1 which has only one set of the embodiments recited in claim 1 with no other changes.  This does not give rise to a rejection or an objection because variants of SEQ ID NO:10 are claimed.

SEQ ID NO:1 (top row) versus Translation of SEQ ID NO:10
Sequence ID: Query_46323Length: 359Number of Matches: 1
Range 1: 1 to 358GraphicsNext MatchPrevious Match
Alignment statistics for match #1
Score	Expect	Method	Identities	Positives	Gaps
716 bits(1847)	0.0	Compositional matrix adjust.	349/358(97%)	351/358(98%)	0/358(0%)
Query  1    MADLYENPMGLMGFEFIEFASPTPGTLEPIFEIMGFTKVATHRSKNVHLYRQGEINLILN  60
            MADLYENPMGLMGFEFIEFASPTPGTLEPIFEIMGFTKVATHRSKNVHLYRQGEINLILN
Sbjct  1    MADLYENPMGLMGFEFIEFASPTPGTLEPIFEIMGFTKVATHRSKNVHLYRQGEINLILN  60

Query  61   NEPNSIASYFAAEHGPSVCGMAFRVKDSQKAYNRALELGAQPIHIDTGPMELNLPAIKGI  120
            NEPNSIASYFAAEHGPSVCGMAFRVKDSQKAYNRALELGAQPIHIDTGPMELNLPAIKGI
Sbjct  61   NEPNSIASYFAAEHGPSVCGMAFRVKDSQKAYNRALELGAQPIHIDTGPMELNLPAIKGI  120

Query  121  GGAPLYLIDRFGEGSSIYDIDFVYLEGVERNPVGAGLKVIDHLTHNVYRGRMVYWANFYE  180
            GGAPLYLIDRFGEGSSIYDIDFVYLEGVERNPVGAGLKVIDHLTHNVYRGRMVYWANFYE
Sbjct  121  GGAPLYLIDRFGEGSSIYDIDFVYLEGVERNPVGAGLKVIDHLTHNVYRGRMVYWANFYE  180

Query  181  KLFNFREARYFDIKGEYTGLTSKAMSAPDGMIRIPLNEESSKGAGQIEEFLMQFNGEGIQ  240
            KLFNFREARYFDIKGEYTGLTSKAMSAPDGMIRIPLNEESSKGAGQIEEFLMQFNGEGIQ
Sbjct  181  KLFNFREARYFDIKGEYTGLTSKAMSAPDGMIRIPLNEESSKGAGQIEEFLMQFNGEGIQ  240

Query  241  HVAFLTDDLVKTWDALKKIGMRFMTAPPDTYYEMLEGRLPDHGEPVDQLQARGILLDGSS  300
            HVAFLTDDLVKTWDALKKIGMRFMTAP D YYEMLEGRLPDHGEPVDQLQARGILLDGSS
Sbjct  241  HVAFLTDDLVKTWDALKKIGMRFMTAPDDAYYEMLEGRLPDHGEPVDQLQARGILLDGSS  300

Query  301  VEGDKRLLLQIFSETLMGPVFFEFIQRKGDDGFGEGNFKALFESIERDQVRRGVLTAD  358
            VEGDKRLLLQIFSETLMGPVFFEFIQRKGDDGFG  +F  LFE +ERDQVRRGVLTAD
Sbjct  301  VEGDKRLLLQIFSETLMGPVFFEFIQRKGDDGFGPDSFYRLFEQMERDQVRRGVLTAD  358


Withdrawal of Objections and Rejections
3.	The rejection of claims 1-28 as having an improper Markush group is withdrawn in view of Applicant’s amendments to the claims.

4.	The objection to claims 2-3, 5, 18-21 and 28 is withdrawn in view of Applicant’s amendments to the claims.

5.	The various rejections of claims 1-28 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite, and in particular regarding the use of the word ‘fragment’ or ‘fragments’, are withdrawn in view of Applicant’s amendments to the claims.

6.	The rejection of claims 1-16 and 18-28 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement is withdrawn in view of Applicant’s amendments to the claims.  Although the scope of the claims are broad, 90%, it is a well-studied protein and Applicant provides significant description.

7.	The rejection of claims 1-28 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, regarding the enablement requirement is withdrawn in view of Applicant’s amendments to the claims.

Claim Objections
8.	Claim 2 is objected to because of the following informality.
Claim 2 is objected to because it recites the limitation “SEQ ID NO:” in line 2 but no numbers remain.
This is a new objection.


35 USC § 112(b)-Based Claim Rejections 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

9.	Claims 3 and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 3, 17 were amended such that “SEQ ID NO:” is not followed by a number.  Therefore their scope is indefinite.
This is a new rejection.


Conclusion
10.	Claims 1-2, 4-16 and 18-28 are allowed although claim 2 is objected to.


Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUSSELL T BOGGS whose telephone number is (571)272-2805. The examiner can normally be reached Monday - Friday, 0800 to 1830 Mtn.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amjad Abraham can be reached on 571-270-0708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RUSSELL T BOGGS/Examiner, Art Unit 1663                                                                                                                                                                                                        
.
.